Samuels has not met his burden to demonstrate by clear and convincing
                evidence that he has the requisite qualifications to return to the practice
                of law. See SCR 116(2).
                            Accordingly, we deny without prejudice Samuels' petition for
                reinstatement to the practice of law. Samuels is hereby ordered to pay the
                costs of the reinstatement proceedings.
                            It is so ORDERED.




                                                                               , C.J.




                                                                               ,   J.
                                                   Gibbons


                                                                               ,   J.
                                                   Hardesty




                                                   Parraguirre


                                                              iitkg                J.
                                                   Douglas




                                                   Saitta
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Panel
                      David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      William B. Terry, Chartered




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A

                                                    "11711:..:4:14   441PAVV.431.1110Dd4.1:=1.,-,7-1.'   12M1111